Allowability Notice
This communication is responsive to amendment filed on 5/19/2022. 
Status of Claims:
Claims 2-55 are allowed.

Reasons for Allowance
3.	Claims 2-55 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 12/12/2018, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claims 2 or 20-21 as a whole including “…having a particular skill specified by the webpage…receiving a selection of a particular content rule from among the set of content rules corresponding to the particular type of visitor activity; receiving input corresponding to the selection of a particular content rule associated with the particular type of visitor activity, wherein the input includes an updated priority for the particular content rule and a customization to the particular content rule to obtain a modified content rule…dynamically changing a particular content cell in the frame on the webpage…receiving visitor input corresponding to selection of the updated real-time interactive element; and facilitating the messaging communication between the agent device and the particular visitor device, wherein the agent device corresponds to an agent available to participate in the messaging communication and having the particular skill specified by the webpage” of Claim 2. Note that Claims 20-21 are substantially similar to Claim 2, thus the same rationale applies with respect to prior art and allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455